DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on May 6, 2022 was filed after the mailing date of the application on September 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 7 similarly recite, “a VGA card” where “VGA” is not explicitly defined.
For prior art purposes, the VGA card is considered a “video graphics array” card. 
Claims 1, 4, and 7 also similarly recite, “…a first file…” “…a second file…” “…the first file…” “…the second file…” “…to output images according to one of the status signal and the first file…” and “…to output images according to at least one of the status signal and the second file…” where it is unclear how a file is used to output images.  
For prior art purposes, it is considered the files are “image files” as described in the present specification at paragraphs [0005], [0019], and [0020].
Claims 1, 4, and 7 also similarly recite, “…before the microprocessor completely write a second file into the at least one second storage block…after the microprocessor writes a second file into the at least one second storage block, the microprocessor obtains a second file stored in the at least one second storage block, and enables the status display to output images according to at least one of the status signal and the second file…” where each claim introduces three (3) second files stored in the at least one second storage block, thus fails to distinctly point out how each of the “second files” differ from each other, and, if different, is further is unclear as to which second file is being output as an output image by the status display.  
For prior art purposes, it is considered each of the “second files” are the same, thus should recite, “…before the microprocessor completely write a second file into the at least one second storage block…after the microprocessor writes the second file into the at least one second storage block, the microprocessor obtains the second file stored in the at least one second storage block, and enables the status display to output images according to at least one of the status signal and the second file…”
Dependent claims 2 and 3 are rejected for depending upon rejected independent claim 1; dependent claims 5 and 6 are rejected for depending upon rejected independent claim 4; dependent claims 8 and 9 are rejected for depending upon rejected independent claim 7.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 10,401,927) in view of Ohya et al. (US 2003/0106942) and Swic (US 2010/0007673).

As to claim 1, Han discloses a VGA card assembly (Figures 1-4, graphics card “assembly”), adapted to be combined to a motherboard (e.g. main board 2) and a display (e.g. display device 113)(column 3, lines 7-22 notes graphics card 1 comprises a control element 11, main board 2 arranged at one side of the graphics card 1 and display device 113 is arranged at one side of the control element 11), the VGA card assembly (graphics card “assembly” with components as noted above) comprising: a VGA card (graphics card 1) comprising a circuit board (implied as circuit board illustrated in Figure 3) arranged to generate a status signal (e.g. hardware status data comprising one of an operation temperature, rotational speed of a fan 112, and a processing frequency, where column 3, lines 7-13 notes graphics card 1 comprises a control element 11 in connection with graphics card 1 to control hardware status data of the graphics card 1); and a monitoring device (control element 11) comprising a microprocessor (implied that control element 11 comprises microprocessor based on functionality, where column 3, lines 7-9 and column 4, lines 16-18 notes control element 11 monitors and controls the hardware status data of the graphics card 1), a status display (may be also considered display device 113, where column 3, lines 18-22 notes display device 113 is arranged at the side of the control element 11) and a non-volatile memory (implied the microprocessor of the control element 11 comprises and/or utilizes a non-volatile memory for storing various information, software code and/or programs, and/or data, such as the hardware status data, for use by the graphics card), wherein the microprocessor (“microprocessor” of control element 11 as noted above) is coupled to the status display (display device 113), the non-volatile memory and the circuit board (“circuit board” of graphics card 1 as noted above)(Figures illustrate and associated text notes coupling of components noted above), the microprocessor (“microprocessor” of control element 11) receives the status signal (e.g. hardware status data comprising one of an operation temperature, rotational speed of a fan 112, and a processing frequency)(column 3, lines 7-9 and column 4, lines 16-18 notes control element 11 monitors and controls the hardware status data of the graphics card 1, column 3, lines 32 thru column 4, lines 5 notes control element 11 monitors and controls the hardware status data via first transmission element 111 and may further output the hardware status data to a user via display device 113). 

Han does not explicitly disclose, but Ohya et al. disclose a non-volatile memory…the non-volatile memory comprises at least one first storage block and at least one second storage block (Figure 1, non-volatile memory 109 of IC card 101 coupled to various components such as controller 106, where the non-volatile memory may comprise a plurality of data blocks, see Figures 2 and 3).

As noted above, Han discloses a VGA card assembly comprising the various components above, but does not explicitly disclose a nonvolatile memory, but it well known in the art to include a non-volatile memory.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Han’s graphics card “assembly” (specifically the control element further comprising the microprocessor) with a non-volatile memory as described in Ohya et al. for storing and/or retrieving various information, software code and/or programs, and/or data for use by the graphics card and/or a computer system it may be connected thereto.

Han modified with Ohya et al. do not disclose, but Swic discloses the non-volatile memory (e.g. Figure 1, memory 22, where [0017] notes memory 22 may be an SRAM, DRAM, FLASH, hard disk, or any suitable memory, thus may include a non-volatile memory) comprises at least one first storage block (e.g. one of frame buffers A or B) and at least one second storage block (e.g. a different one of frame buffers A or B)(Figure 1 illustrates memory 22 includes two frame buffers A and B); wherein before the microprocessor (e.g. Figure 1, video source 20, where [0017] notes video source 20 may be a camera, a CCD sensor, a CMOS sensor, a memory storing video data, a receiver for receiving transmitted video data, or any other suitable video source) completely writes a second file (e.g. frame of video data) into the at least one second storage block (e.g. a different one of frame buffers A or B), the microprocessor obtains a first file (e.g. a frame of video data) stored in the at least one first storage block (e.g. one of frame buffers A or B), and enables the status display (e.g. display device 24) to output images according to one of the status signal (e.g. signal from write/read control block 26) and the first file (e.g. frame of video data)([0016] notes video source writes frames to alternate buffers, where on the display side, a frame is fetched for display from the last buffer to which a complete frame was written, the write/read control block 26 controls the storing of frames received from the video source in memory 22 as well as the reading of frames from memory 22 for presentation to display device 24, thus, for example, video source 20 may write a frame of video data to frame buffer A while a frame of video data is read from frame buffer B for display at display device 24); and after the microprocessor (e.g. video source 20) completely writes a second file (e.g. frame of video data) into the at least one second storage block (e.g. a different one of frame buffers A or B), the microprocessor (e.g. video source 20) obtains a second file (e.g. frame of video data) stored in the at least one second storage block (e.g. a different one of frame buffers A or B), and enables the status display (e.g. display device 24) to output images according to at least one of the status signal (e.g. signal from write/read control block 26) and the second file (e.g. frame of video data)([0016] notes video source writes frames to alternate buffers, where on the display side, a frame is fetched for display from the last buffer to which a complete frame was written, the write/read control block 26 controls the storing of frames received from the video source in memory 22 as well as the reading of frames from memory 22 for presentation to display device 24, thus, alternate to the example above, video source 20 may write a frame of video data to frame buffer B while a frame of video data is read from frame buffer A for display at display device 24, where Figure 2 and associated text, e.g. [0023], notes write/read control block 26 includes a control which prevents a buffer switch if it would result in the reading of a buffer currently being written to by video source 20, e.g. when the OUT VNDP signal enters a non-read sub-period (SP1), the reading logic checks if the IN DP signal is in a write sub-period (SP3), e.g. the reading logic checks to see if video source 20 is currently writing a frame to the memory, where if the IN DP signal is in a write sub-period (SP3), the control prevents reading logic in the write/read control block 26 from switching buffers, on the other hand, if the IN DP signal is in a non-write sub-period (SP4), the control permits the reading logic (and write logic on the write/read control block 26) to switch buffers, thus prevents switching of buffers while video source is writing to a buffer).

It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Han modified with Ohya et al.’s graphics card “assembly” (specifically the control element further comprising the microprocessor) comprising a non-volatile memory with Swic’s “double buffer” method of concurrent read and write operations to enhance the performance and functionality of the system by creating rapid succession of display of frames free from image tearing and undesirable display artifacts (see column [0002] thru [0005]).

Claim 7 is similar in scope to claim 1 above, and is therefore rejected under similar rationale.  As to claim 4, Han modified with Ohya et al. and Swic also disclose a monitoring device (Han, Figure 4, control element 11), arranged to form, together with a VGA card (Han, graphics card 1), a VGA card assembly (Han, Figures 1-4, graphics card “assembly”), the monitoring device (Han, control element 11) comprising: a communication port arranged to communicatively connect to the VGA card (e.g. first transmission element 111), to receives a status signal (column 3, lines 7-3 and column 4, lines 16-18 notes control element 11 monitors and controls the hardware status data of the graphics card 1, the control element 11 comprises a first transmission element 111, where column 3, lines 53-62 notes wireless monitoring and controlling over hardware status data of the graphics card 1 may be achieved via first transmission element 111); a non-volatile memory (e.g. modified with Ohya, Figure 1, non-volatile memory 109 of IC card 101; further modified with Swic, Figure 1, memory 22, where [0017] notes memory 22 may be an SRAM, DRAM, FLASH, hard disk, or any suitable memory, thus may include a non-volatile memory) comprising at least one first storage block and at least one second storage block (Ohya, Figures 2 and 3 illustrate the non-volatile memory may comprise a plurality of data blocks, see Figures 2 and 3; further modified with Swic, Figure 1, frame buffers A and B of memory 22); a microprocessor (Han, implied control element 11 comprises microprocessor based on functionality, where column 3, lines 7-9 and column 4, lines 16-18 notes control element 11 monitors and controls the hardware status data of the graphics card 1) coupled to the communication port (Han, first transmission element 111) and the non-volatile memory (Han, implied the microprocessor of the control element 11 comprises and/or utilizes a non-volatile memory for storing various information, software code and/or programs, and/or data, such as the hardware status data, for use by the graphics card), and generating an image data (Han, image data as hardware status data to be displayed at display device 113); and a status display (Han, display device 113) coupled to the microprocessor (Han, microprocessor of control element 11), and generating an image according to the image data (Han, image data as hardware status data to be displayed at display device 113, column 4, lines 2-5); wherein the microprocessor further performs the method described in claim 1 above.  See the rejection for claim 1 above.

As to claims 2 and 5, Han modified with Ohya et al. and Swic disclose after the microprocessor completely writes a second file into the at least one second storage block, the microprocessor deletes the first file stored in the at least one first storage block (further modified with Swic, [0023] notes write/read control block 26 includes a control which prevents a buffer switch if it would result in the reading of a buffer currently being written to by video source 20, e.g. when the OUT VNDP signal enters a non-read sub-period (SP1), the reading logic checks if the IN DP signal is in a write sub-period (SP3), e.g. the reading logic checks to see if video source 20 is currently writing a frame to the memory, where if the IN DP signal is in a write sub-period (SP3), the control prevents reading logic in the write/read control block 26 from switching buffers, on the other hand, if the IN DP signal is in a non-write sub-period (SP4), the control permits the reading logic (and write logic on the write/read control block 26) to switch buffers, thus prevents switching of buffers while video source is writing to a buffer, where it may be considered “deleting the first file stored in the at least one first storage block” in that after a frame of video data is read from one of the buffers A or B, a new frame of video data is written to that buffer).

As to claims 3 and 6, Han modified with Ohya et al. and Swic disclose a number of each of the at least one first storage block and the at least one second storage block is 1, and a size of the at least one first storage block is equal to that of the at least one second storage block (Han, Figure 1 and associated text, e.g. [0016] notes memory 22 includes two equally sized frame buffers A and B, each for storing a frame).

As to claim 8, Han modified with Ohya et al. and Swic disclose writing, by the microprocessor, the second file into the at least one second storage block further comprising: determining, by the microprocessor, whether the block number of the at least one second storage block is equal to the block number of the second file (modified with Ohya, e.g. Figure 6, step S609 and/or Figure 20, step S1910 notes determining whether writing process completed (e.g. N=M)); sequentially writing the second file into the at least one second storage block, and adding, by the microprocessor, to a writing cumulative count by 1 when any of the at least one second storage block is completely or the second file is completely written (modified with Ohya, e.g. Figure 6, if writing process is not complete at step S609 (e.g. N does not equals M), proceeding back to step S606, incrementing writing process counter value (M) by one and hold obtained value; if writing process is complete at step S609 (e.g. N equals M), proceeding to step S610, clearing writing process counter value (M); Figure 20, if writing process is not complete at step S1910 (e.g. N does not equal M), proceeding back to step S1907, incrementing writing process counter value (M) by one and hold obtained value; if writing process is complete at step S1910 (e.g. N equals M), proceeding to step S1911, clearing writing process counter value (M)); and writing, by the microprocessor, continuously the second file until the writing cumulative count is equal to the block number of the second file (modified with Ohya, e.g. Figure 6, if writing process is not complete at step S609 (e.g. N does not equal M), proceeding back to steps S606 thru S608 until writing process is complete at step 609 (e.g. N equals M); Figure 20, if writing process is not complete at step S1910 (e.g. N does not equal M), proceeding back to steps S1907 thru S1909 until writing process is complete at step 1910 (N equals M))(modified with Ohya, [0132] notes the writing-in-progress information obtained based on the number of “write” blocks and the writing process counter value are examined to determine whether the writing process has been completed (N=M)(step S609)(e.g. [0130] notes the “write” blocks as “N” and [0131] notes the writing process count value as “M”), where when the writing process has not yet been completed, program control returns to step S606 and the writing process counter value is incremented by one, and the physical block numbers of the second data block and the second reserve block are rewritten and mutually exchanged (steps S606 to S608), and when the writing process has been completed, the writing process counter value is cleared (M=0)(step S610) and the updating of the address management area 301 is terminated, see Figure 8 and 9 and associated text regarding memory structure after the writing process has been complete; [0209] notes the writing-in-progress information obtained based on the number of “write” blocks and the writing process counter value are examined to determine whether the writing process has been completed (N=M)(step S1910)(e.g. [0207] notes the “write” blocks as “N” and [0208] notes the writing process count value as “M”), where when the writing process has not yet been completed, program control returns to step S1907 and the writing process counter value is incremented by one, and the physical block numbers of the second data block and the second reserve block in the target area are rewritten and mutually exchanged (steps S1907 to S1909), and when the writing process has been completed, the writing process counter value is cleared (M=0)(step S1911) and the updating of the address management area A1601 and B1602 is terminated, see Figure 21 regarding the memory structure after the writing process has been completed).

As to claim 9, Han modified with Ohya et al. and Swic disclose writing, by the microprocessor, continuously the second file until the writing cumulative count is equal to the block number of the second file (modified with Ohya, e.g. Figure 6, if writing process is not complete at step S609 (e.g. N does not equal M), proceeding back to steps S606 thru S608 until writing process is complete at step 609 (e.g. N equals M); Figure 20, if writing process is not complete at step S1910 (e.g. N does not equal M), proceeding back to steps S1907 thru S1909 until writing process is complete at step 1910 (N equals M)) further comprises: determining, by the microprocessor, whether the writing cumulative count is equal to the block number of the second file when detecting that writing of the second file stops (modified with Ohya, e.g. steps S609 and/or S1910 notes determining whether writing process has been completed (N=M)); and when the microprocessor determines that the writing cumulative count is smaller than the block number of the second file, continuing writing the second file to the at least one second storage block at a location corresponding to the writing cumulative count (modified with Ohya, e.g. Figure 6, if writing process is not complete at step S609 (e.g. N does not equal M (thus, N may be smaller than M)), proceeding back to steps S606 thru S608 until writing process is complete at step 609 (e.g. N equals M); Figure 20, if writing process is not complete at step S1910 (e.g. N does not equal M (thus, N may be smaller than M)), proceeding back to steps S1907 thru S1909 until writing process is complete at step 1910 (N equals M))(modified with Ohya, [0132] notes the writing-in-progress information obtained based on the number of “write” blocks and the writing process counter value are examined to determine whether the writing process has been completed (N=M)(step S609)(e.g. [0130] notes the “write” blocks as “N” and [0131] notes the writing process count value as “M”), where when the writing process has not yet been completed, program control returns to step S606 and the writing process counter value is incremented by one, and the physical block numbers of the second data block and the second reserve block are rewritten and mutually exchanged (steps S606 to S608), and when the writing process has been completed, the writing process counter value is cleared (M=0)(step S610) and the updating of the address management area 301 is terminated, see Figure 8 and 9 and associated text regarding memory structure after the writing process has been complete; [0209] notes the writing-in-progress information obtained based on the number of “write” blocks and the writing process counter value are examined to determine whether the writing process has been completed (N=M)(step S1910)(e.g. [0207] notes the “write” blocks as “N” and [0208] notes the writing process count value as “M”), where when the writing process has not yet been completed, program control returns to step S1907 and the writing process counter value is incremented by one, and the physical block numbers of the second data block and the second reserve block in the target area are rewritten and mutually exchanged (steps S1907 to S1909), and when the writing process has been completed, the writing process counter value is cleared (M=0)(step S1911) and the updating of the address management area A1601 and B1602 is terminated, see Figure 21 regarding the memory structure after the writing process has been completed).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han (US 10,275,850) discloses system comprising a graphics card and a method of monitoring an abnormal status of the graphics card and adjusting an operation of an electronic element of the graphics card based on the status of the status.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612